Citation Nr: 1207390	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus, and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in November 2011, before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and reviewed.  


FINDINGS OF FACT

1.  At the November 2011 hearing, and prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue of whether new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for hearing loss.

2.  An original claim for service connection for tinnitus was denied by the RO in a rating decision in November 2001 and not appealed; this rating action is the last final denial as to this issue on any basis before the present attempt to reopen the claim.  

3.  The evidence received since the November 2001 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for tinnitus.  

4.  The Veteran's tinnitus is reasonably shown to have had its origins during his military service as a result of noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claim whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The November 2001 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

3.  The evidence received since the November 2001 rating action is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

At the November 2011 Board hearing, the Veteran requested withdrawal of his appeal as to whether new and material evidence had been received to reopen a claim for entitlement to service connection for hearing loss.  In view of his expressed desire, the Board finds that further action with regard to this particular issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the new and material evidence claim.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for tinnitus represents a complete grant of that portion of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


III.  Law and Analysis - New and Material Evidence

In November 2001, the RO denied service connection for tinnitus on the basis that there was no permanent residual/chronic disability attributed to any in-service occurrence or event shown by service treatment records or demonstrated by evidence following service.  

The Veteran did not appeal the November 2001 decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  In February 2008, he filed an informal claim, seeking to reopen this matter.  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the November 2001 rating decision, the RO has received relevant evidence in the form of a February 2008 private medical opinion that shows the Veteran's tinnitus was of a type and pattern associated with intense noise exposure during military service.  Newly-received evidence also includes the Veteran's testimony from the November 2011 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

Despite this newly received evidence, the RO has denied reopening the claim based on a lack of new and material evidence in that the additional evidence only detailed the Veteran's history of tinnitus since leaving service.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  See Shade v. Shinseki, 24 Vet App 110 (2010).  The 2008 medical opinion is material because it addresses the fundamental requirements for service connection - namely, evidence of a current tinnitus disorder related to military service, overcoming the primary reason the RO previously denied the claim.  Also, the Veteran's recent testimony that he first noticed his tinnitus in-service is material because it addresses continuity of relevant symptoms since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for tinnitus is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

IV.  Law and Analysis - Service Connection 

The Veteran asserts that he developed tinnitus as a direct result of his exposure to noise during military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that the Veteran's service records reflect no specific instance(s) of complaints or treatment stemming from noise trauma.  However, at his November 2011 Board hearing he testified that for his first 10 years of service his military occupational specialty (MOS) was as a quartermaster.  His responsibilities included navigating from the bridge of a ship.  He noted that because there were guns immediately in front of the bridge, during firing exercises there were a lot of blasts into the bridge area.  The Veteran later served as a surface deck officer and a weapons officer.  He testified that his primary noise exposure was during a shipyard overhaul.  He noted exposure to noise from deck crawlers and needle guns while walking around the compartments.  He also served as a First Lieutenant and Weapons Officer and was responsible for all weapons firing.  He testified that he first noticed the gradual onset of tinnitus during service and since that time.  

The Veteran's DD Form 214 from his second period of service confirms that he served as a First Lieutenant Afloat and Boatswain, which are MOS' recognized as being subject to hazardous noise.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.). Given the totality of this evidence, particularly the Veteran's various military duties, the Board accepts that he had significant in-service noise exposure, as alleged. 

Although the Veteran's service treatment records (STRs) include multiple in-service baseline/reference and monitoring audiograms of the Veteran's hearing acuity, these records are negative for complaints, findings or treatment of tinnitus.

There are also no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  A VA audiological examination in October 1988, several months after service discharge was negative for complaints, findings or treatment of tinnitus.  The claims folder is devoid of any further pertinent treatment records or other medical documents until an October 2000 VA outpatient treatment report, 12 years later.  At that time, the Veteran reported complaints of tinnitus, which he attributed to noise exposure in the service.  

Also of record is a private medical opinion dated in February 2008, noting the Veteran's history was positive for long-standing tinnitus thought to be due to intense noise exposure associated with his military service.  The Veteran reported that he served in the Navy as a quartermaster and that his responsibilities consisted of navigation requiring bridge watch duty where he was routinely exposed to ship gun blasts.  He also reported noise exposure due to deck grinders and needle gun chippers during shipyard overhaul.  He was also exposed to intense ship gunfire as a gunnery weapons officer.  Upon exiting the military he noticed tinnitus in both ears.  The examiner concluded that based on the case history and test findings, it appeared the Veteran's tinnitus was the type and pattern associated with intense noise exposure.  He further concluded that  it was more likely than not that a significant portion of the tinnitus was due to intense noise exposure associated with military service.  

In May 2008, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current tinnitus could be related to service.  The Veteran described substantial military noise exposure from guns on the flight deck and "well deck".  He stated that he did use ear protection except when on the well deck, where he needed to keep at least one ear uncovered to communicate.  He denied subsequent occupational noise exposure working in security, caretaking and as a VSO.  He also denied recreational noise exposure other than the very occasional use of power tools.  The examiner noted in 2000 the Veteran reported occasional tinnitus.  However, the examiner concluded that the tinnitus was less likely as not related to military noise exposure because of the remote onset after leaving the military.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the tinnitus was not diagnosed until 12 years after service, the Board is satisfied that it is associated with the Veteran's military service.  

In reaching this conclusion, the Board acknowledges that there is inconsistent evidence as to whether the Veteran's tinnitus had its onset during military service.  After service discharge in 1988, he was given the opportunity to identify any history of tinnitus associated with the claimed in-service acoustic trauma, but did not indicate any pertinent complaints and none are documented.  Moreover there follows a period of more than a decade during which the Veteran did not seek or require any form of treatment or evaluation for tinnitus.  Nonetheless of greater significance to the Board is the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his duties) as well as his descriptions of tinnitus since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Also of record are contradictory medical opinions.  The May 2008 VA examiner maintains that the Veteran's tinnitus is not related to service, whereas the Veteran's private physician in February 2008 concluded otherwise.  In this regard, the Board notes that the professional qualifications of the medical providers are equal.  Thus, having weighed the evidence both in support of and against the claim, the Board finds that the medical opinions are in approximate balance with no sound basis for choosing one over the other.  

The Board finds that while the medical evidence of record does present some questions, they are not so sufficient as to reject the Veteran's contention that his tinnitus began as a result of noise exposure during service and that it has been constant since then.  Consequently, the benefit of the doubt is resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The petition to reopen a claim of service connection for hearing loss is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


